DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02-25-2022 have been fully considered but they are not persuasive. 
Applicant argues that that Wang and Webb whether considered alone or in combination, fail
to teach or suggest “determining at least one transmission configuration for a first
synchronization signal (SS) and a second SS based, at least in part, on a frequency band on
which the base station is to transmit the first and second SS, wherein: the transmission
configuration comprises at least one of: one or more antenna ports used for transmission of at
least one of the first SS or the second SS; or precoding used to generate at least one of the first SS
or the second SS, and for a first frequency band, the at least one transmission configuration
comprises a first transmission configuration for the first SS and a second transmission
configuration for the second SS different from the first transmission configuration,” as recited in
claim 1 and similar features recited in claims 14, 29, and 30 (Remarks pg. 9 lines 1-7).
Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wang is relied on in determining at least one transmission configuration of at least one of a first (SS) or a second SS based, at least in part, on a frequency band on which the base station is to transmit the first and second SS (Wang ¶054- 1st sentence ¶035; ¶0060- 1st sentence; ¶0043- 1st sentence) and transmitting the first and second SS with the determined transmission configuration (Wang¶0043- 2nd sentence). Webb is relied in curing Wang’s deficiency of the transmission configuration comprises at least one of: one or more antenna ports used for transmission of the first and second  SSs where the configurations (antenna ports) for the first and second SS are  different- (Webb ¶103- 2nd sentence; ¶105- last sentence)
The applicant further argues that none of the paragraphs in Wang teach or suggest that the transmission mode is determined by the eNB based on a frequency band on which the eNB is to transmit a first SS and a second SS and only refers to ¶0060 for this teaching (Remarks pg.9, lines 1-7). However, Wang ¶0043-1st and 2nd sentences additionally teaches transmitting the multiple synchronization signals simultaneously over the same frequency band based on the configuration.
The Applicant further argues that  Webb fails to teach fails to teach anything regarding the antenna ports for the PSS and SSS being based on the frequency bands over which the PSS and SSS are to be transmitted. (i.e. Webb does not teach or suggest, as one example, that the PSS is transmitted using a first set of antenna ports because the PSS is transmitted over a particular frequency band and that the SSS is transmitted using a second set of antenna ports because the SSS is transmitted over a particular frequency band).
The Examiner respectfully disagrees.
Wang’s teachings of a transmission configuration of a first and second SSs on a frequency band is modified by Webb where the configuration comprises one or more different antenna ports for the transmission of the SSs and therefore Webb is not relied on solely for teaching these limitations. 
The Applicant further argues that Wang does not teach that the transmission mode is switched by the eNB based on the given number of subcarriers, and therefore combining the different antenna ports associated with the PSS and SSS of Webb with the transmission mode of Wang would not result in these antenna ports being based on a frequency band on which the eNB is to transmit the PSS and SSS, as would be required by claim 1 (Remarks pg.10, lines 11-14).
The Examiner respectfully disagrees.
As established by Wang - ¶0020- last sentence, ¶0043, ¶00073 and ¶0087, the structure of the synchronization signal of all the embodiments allows the network node to transmit multiple synchronization signals simultaneously over the same frequency band. Webb modification then allows for the transmission of the SSs over one or more different antenna ports.
The applicant is reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, based on this assessment the 103 rejection of claims 1-2, 5, 7-15, 18 and 20-30 stands over the prior art. 

  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9-12, 14-18, 22-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  (US 20190182786) in view of Webb et al (US 20140226649).

As to claim 1 discloses a method for wireless communications by a base station, comprising (Wang Fig.1, ¶0036) determining at least one transmission configuration of at least one of a first synchronization (SS) or a second SS based, at least in part, on a frequency band on which the base station is to transmit the first and second SS (Wang ¶054- 1st sentence-transmission mode …associated with the new synchronization signal(s); ¶035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain- in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band); and transmitting the first and second SS in accordance with the determined transmission configuration (Wang¶0043- 2nd sentence- detecting their corresponding synchronization signals at user node).  
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Webb remedies this deficiency: (Webb ¶103- 2nd sentence; ¶105- last sentence- to transmit PSS and SSS from different antenna ports in different subframes).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Webb ¶103-2nd sentence). 

As to claims 2 and 15  the combined teachings of Wang and Webb disclose the method of claims 1 and 14 respectfully, wherein the first SS and the second SS, collectively comprise at least two of a primary SS (PSS), a secondary SS (SSS) (Webb ¶105- last sentence- to transmit PSS and SSS from different antenna ports)

As to claims 5 and 18 the combined teachings of Wang and Webb disclose the methods of claim 1 and 14 respectfully, wherein for a second frequency band, the at least one transmission configuration comprises a same transmission configuration for both the first SS and the second SS (Webb ¶0149- 1st sentence- the PSS/SSS-subframe association indicates information about another frequency band (i.e. carrier) being transmitted by the same transmission point

As to claims 9 and 22 the combined teachings of Wang and Webb disclose the method of claims 5 and 18 respectfully, further comprising providing signaling indicating the same transmission configuration is used for both the first SS and the second SS (Webb ¶0131- content of the MIB is provided to the UE by higher layer signaling from the MeNB….. The PSS/SSS may indicate that the MIB for the picocell should be obtained from the macro cell MIB)

As to claims 10 and 23 the combined teachings of Wang and Webb disclose the methods of claim 9 and 22 respectfully, wherein the signaling is provided via at least one of a master information block (MIB) (Webb ¶0131).

As to claims 11 and 24 the combined teachings of Wang and Webb disclose the method of claims 9 and 22 respectfully, wherein the signaling indicates a relative power relationship between the first SS and the second SS (Wang ¶0022-identifying a received power fluctuation of each received synchronization signal.).

As to claims 12 and 25 the combined teachings of Wang and Webb disclose the method of claims 9 and 22 respectfully, wherein the signaling indicates a transmit power offset between another reference signal and at least one of the first SS or the second (Wang ¶092- 2nd sentence).

As to claim 14 Wang discloses a method for wireless communications by a user equipment (UE), comprising: determining at least one transmission configuration for a first synchronization signal (SS) and a second SS based, at least in part, on a frequency band on which the user equipment is to receive the first and second SS (Wang ¶054- 1st sentence-transmission mode …associated with the new synchronization signal(s); ¶0035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band); and monitoring for the first and second SS in accordance with the determined transmission configuration ((Wang¶0043- 2nd sentence- detecting their corresponding synchronization signals at user node).
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Webb remedies this deficiency: (Webb ¶103- 2nd sentence; ¶105- last sentence- to transmit PSS and SSS from different antenna ports in different subframes).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Webb ¶103-2nd sentence). 

As to claim 29 Wang discloses an apparatus for wireless communications by a base station (110 of Fig.1), comprising: means for determining a transmission configuration of at least one of a first
synchronization (SS) or a second SS based, at least in part, on a frequency band on which the base station is to transmit the first and second SS (Wang ¶054- 1st sentence-transmission mode …
associated with the new synchronization signal(s);¶0035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band)) ; and means for transmitting the first and second SS in accordance with the determined transmission configuration (Wang¶043- 2nd sentence- detecting their corresponding synchronization signals at user node)).
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Webb remedies this deficiency: (Webb ¶103- 2nd sentence; ¶105- last sentence- to transmit PSS and SSS from different antenna ports in different subframes).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Webb ¶103-2nd sentence). 

As to claim 30 Si discloses an apparatus for wireless communications by a user equipment (UE) (Si, ¶0072, Fig.3), comprising: means for determining a transmission configuration of at least one of a first synchronization (SS) or a second SS based, at least in part, on a frequency band on which the user equipment is to receive the first and second SS(Wang ¶054- 1st sentence-transmission mode …associated with the new synchronization signal(s);¶0035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band); and means for monitoring for the first and second SS in accordance with the determined transmission configuration ((Wang¶043- 2nd sentence- detecting their corresponding synchronization signals at user node).
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Webb remedies this deficiency: (Webb ¶103- 2nd sentence; ¶105- last sentence- to transmit PSS and SSS from different antenna ports in different subframes).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Webb ¶103-2nd sentence). 

Claims 7, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Webb and further in view of Si et al (US 20180123849) hereinafter Nam.

As to claim 7 and 20 the combined teachings of Wang and Webb disclose the methods of claim 5 and 18 respectfully, however silent wherein: the second frequency band is at or over 6 GHz; and the first frequency band is below 6 GHz. However, in an analogous art Nam remedies this deficiency: (Nam ¶0158- 2nd sentence- NR-PSS is common for both > 6GHz and <= 6GHz- implying a common frequency band, Table1; ¶0172- 2nd sentence- he design of NR-SSS is common for both &gt;6 GHz system ). Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Wang and Webb with that of Nam for the purpose of providing a common SS sequence for all carrier frequencies (Nam ¶0158- 1st sentence).

As to claims 8 and 21 the combined teachings of Wang and Webb disclose the methods of claim 5 and 18 respectfully, however silent wherein the first SS and the second SS are sent in the second frequency band using beamforming. However, in analogous art Nam remedies this deficiency: (Nam ¶0123- beamforming architecture)... Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Wang and Webb with that of Nam for the purpose of utilizing beamforming architecture in large antenna arrays (Nam ¶0123).

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Webb in view Nam and further in view of Parkvall et al (US 20170331670).

As to claim 13 and 26 the combined teachings of Wang, Webb and Nam disclose the method of claim 9 and 22 respectively, however silent wherein in a dual connectivity mode, the signaling is provided via at least one of a first radio access technology (RAT) or a second RAT. However, in an analogous art Parkvall remedies this deficiency: (Parkvall ¶0309- perform measurements on a non-active RAT which can be used to setup dual connectivity, for mobility purposes or just use as a fallback if the coverage of the active RAT). Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Parkvall with the combined teachings of Wang, Webb and Nam for the purpose of supporting multi-RAT features for dual connectivity (Parkvall ¶0258- 2nd sentence).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Webb in view Nam and further in view of Si et al (US 20180167946).

As to claim 27 the combined teachings the combined teaching of Wang, Webb and Nam disclose the method of claim 14, however silent wherein the monitoring comprises: performing channel estimation based on the first SS; and detecting the second SS using the channel estimation. However, in an analogous art Si remedies this deficiency: (Si ¶0140- 2nd sentence; ¶0146- 2nd and last sentences; ¶0153; ¶0156).  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Si with the combined teachings of Wang Webb and Nam for the purpose of obtaining a channel estimate to demodulate data or control information or to perform measurements (Si ¶0096- 3rhd sentence).

As to claim 28 the combined teachings the combined teaching of Wang, Webb and Nam disclose the method of claim 14, however silent further comprising: performing at least one of beam management or mobility management based on the first and second SS. However, in an analogous art Si remedies this deficiency :( Si ¶0189- 1st sentence beams sweeping among multi-beam NR-PSS/SSS/PBCH.; Si ¶0258- 4th sentence- beam management in NR). Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Si with the combined teachings of Wang, Webb and Nam for the purpose of beam management in NR systems (Si ¶0258- 1st sentence). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al – Method and Apparatus for initial Access in Wireless Communications Systems- US 20170325260, Fig.5, ¶0096- 1st 2nd sentences.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462